OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04963 The Berwyn Funds (Exact name of registrant as specified in charter) 1189 Lancaster AvenueBerwyn, Pennsylvania (Address of principal executive offices) (Zip code) Kevin M. Ryan The Killen Group, Inc.1189 Lancaster AvenueBerwyn, PA 19312 (Name and address of agent for service) Registrant's telephone number, including area code:(610) 296-7222 Date of fiscal year end:December 31, 2013 Date of reporting period: June 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Semi-Annual Report June 30, 2013 | (UNAUDITED) NO LOAD MUTUAL FUNDS Shareholder Services c/o Ultimus Fund Solutions, LLC P.O. Box 46707 | Cincinnati, Ohio 45246-0707 1 (800) 992-6757 www.theberwynfunds.com THE BERWYN FUNDS TABLE OF CONTENTS PAGE Letter from the President 2 Berwyn Fund Portfolio Manager’s Letter 4 Growth of a $10,000 Investment 6 Berwyn Income Fund Portfolio Manager’s Letter 7 Growth of a $10,000 Investment 11 Berwyn Cornerstone Fund Portfolio Manager’s Letter 12 Growth of a $10,000 Investment 15 Schedule of Investments – Berwyn Fund 16 Schedule of Investments – Berwyn Income Fund 20 Schedule of Investments – Berwyn Cornerstone Fund 27 Statements of Assets and Liabilities 30 Statements of Operations 31 Statements of Changes In Net Assets 32 Financial Highlights – Berwyn Fund 33 Financial Highlights – Berwyn Income Fund 34 Financial Highlights – Berwyn Cornerstone Fund 35 Notes to Financial Statements 36 About Your Funds’ Expenses 45 Other Information 46 Approval of Advisory Agreements 47 1 THE BERWYN FUNDS 2013 Semi-Annual Report The Berwyn Funds Letter from the President July 30, 2013 Dear Shareholder: I am pleased to report that The Berwyn Funds performed well in the first half of 2013. Each of our three funds experienced solid growth as a result of a rise in its net asset value per share and an increase in its respective shareholder accounts. The Berwyn Income Fund (BIF), the largest of our three funds, benefited from its conservative investment posture which mitigated the sharp decline in the prices of Treasury securities and other longer maturity fixed income instruments. In recognition of the prevailing, historically low interest rates, we have made a concerted effort in this fund to protect principal by maintaining relatively short bond maturities, foregoing the allure of higher income in the short term as bond prices soared to all-time highs. This year our discipline was rewarded as the interest rate on the ten-year Treasury note rose from 1.76 percent to 2.49 percent in the first half, driving down bond prices. BIF’s performance was further enhanced by allocating close to the maximum thirty percent of the fund’s assets allowed by its prospectus to equities, which performed well. In summary, I believe that BIF has maintained a low risk investment profile while delivering a competitive return to its shareholders. The Berwyn Fund (BF), which invests primarily in small-capitalization stocks, got off to a slow start this year after a strong performance in 2012. In the second quarter, however, BF’s relative performance improved as favorable first quarter earnings results were released for the companies in its portfolio of investments. Managing BF is a very intense activity since the prices of small cap stocks tend to be more volatile as compared to large cap stock prices. However, according to Ibbotson, a subsidiary of Morningstar, Inc., over extended periods of time, small cap stocks have outperformed large cap stocks by a significant amount. I believe that BF’s value-oriented approach, coupled with the multiplicity of tools employed in our research process, will enable us to capitalize on the opportunities presented in this asset class for years to come. The Berwyn Cornerstone Fund (BCF), which invests primarily in larger companies, delivered a strong performance throughout the six-month period. While large, even blue chip, companies have presented significant challenges to investors since the start of the new millennium, BCF has avoided the pitfalls associated with “popular” stocks of the day. BCF, which employs the same undervalued investment approach that is used for BIF and BF, is an excellent vehicle for the conservative equity investor, in my opinion. The bull market that began in March, 2009 has proven to be both powerful and durable. Despite the stark reality of a Federal government that has been unable to function effectively, an excessive national debt-to-GDP ratio, evolving financial industry regulations and high unemployment, the strength of our free enterprise system, coupled 2 with a bold Federal Reserve Board strategy, has resulted in record corporate profits. Consequently, the Dow Jones Industrial and Transportation Averages have been trading at all–time highs in recent days. According to Charles Dow, the now deceased creator of the Dow Theory, the concerted upward trend of these averages indicates continued expansion in the economy and higher stock prices. A broader measure of corporate America’s health is the Standard and Poor’s 500 Index, which recently and decisively eclipsed prior highs reached in 2000 and 2007. Finally, the Russell 2000 Index, which is compiled of 2000 smaller companies, has nearly tripled from its March, 2009 nadir and is well above its former high, set in 2007. Set against the background of a low interest rate environment and quiescent inflation, these market averages are most probably telegraphing that we are now in a secular bull market. Notwithstanding this point of view, but based upon our experience, we recognize the need to be constantly vigilant as this market continues to unfold. Although our team will be trying to maximize our returns in this positive environment, we will be watchful for excesses in the months ahead. Thank you for your participation in The Berwyn Funds. Operational and performance details for each fund are provided in the pages that follow. Thank you for your continued confidence. Sincerely, Robert E. Killen President Past performance is not a guarantee of future results. The investment return and the principal value of an investment in The Berwyn Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. An investor should consider the investment objectives, risks, and charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other information about the Funds and should be read before investing. The Funds’ prospectus may be obtained by downloading it from the Funds’ web site (www.theberwynfunds.com) or by calling 1-800-992-6757. This President’s Letter and the letters that follow seek to describe some of the Advisor’s current opinions and views of the financial markets. Although the Advisor believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. The opinions and views expressed are as of the date of the Letters. The Berwyn Funds are distributed by Ultimus Fund Distributors, LLC. 3 THE BERWYN FUNDS 2013 Semi-Annual Report Berwyn Fund a series of The Berwyn Funds July 30, 2013 Dear Berwyn Fund Shareholder: The Berwyn Fund’s (BF’s) relative performance accelerated in the second quarter after a mediocre first quarter. For the three-month period ended June 30, 2013, BF gained 4.70 percent as compared to total return gains of 2.92 percent, 3.08 percent and 2.91 percent for the Dow Jones Industrial Average (DJIA), Russell 2000 Index and Standard and Poor’s 500 Index, respectively. For the six-month period, BF appreciated 14.77 percent as compared to total return gains of 15.20 percent, 15.86 percent and 13.82 percent for the DJIA, Russell 2000 Index and S&P 500 Index, respectively. BF’s net asset value per share began the year at $32.02 and ended the second quarter at $36.75. The first six months’ performance was led by Methode Electronics, up 70.5%, AAON, Inc., up 69.3%, Ruth’s Hospitality Group, up 66.7%, Graham Corp., up 54.4%, and Landec Corp., up 39.2%. The fund’s worst performers in this period were VAALCO Energy, down 33.9%, Gulf Island Fabrication, down 19.6%, Chiquita Brands, down 18.3%, Rudolph Technologies, down 16.7%, and Granite Construction, down 10.7%. Chiquita Brands was eliminated from the portfolio during this period but we have added to our VAALCO Energy shares. The fund, in our opinion, is positioned to capitalize on an expanding economy as the country continues to make progress in emerging from the devastating 2008/2009 recession. Although BF held 45 individual securities at the end of the year’s first half, the majority of these holdings are concentrated in areas sensitive to economic growth, including industrial companies (26.8%), information technology (22.3%) and consumer discretionary (19.0%). The remainder of the portfolio is divided between financial, energy-related, materials (natural resources), consumer staples, telecommunication services and health care companies. At the end of June, BF’s cash position had been reduced to 4.1% of the fund’s net assets, which have grown to $405 million. 4 We continue to believe that the bull market for equities that began in March, 2009 is alive and gaining credibility throughout the investment community. In our opinion, the foundation for the appreciation in equity prices is an economy that continues to grow at a moderate, but steady, pace. As we enter the second half of the year, there are signs that suggest the economic recovery has the ability to gain momentum in the months to follow. Two major engines of the United States economy, residential housing and automobiles, have been recovering from their recessionary lows and continue to gain strength. Anecdotally, it has been reported that builders have been accumulating a backlog of work due to the unavailability of experienced craftspeople. If true, this should add momentum to the second half of this year. In addition, the effects of the federal budget sequestration and resumption of the payroll tax deduction to its former level should be smaller factors if the economy’s growth continues. Also noteworthy, job growth has been significantly higher in the second quarter of this year than in prior reporting periods. For example, in the six months ended June 30, 2013, the net change in non-farm payrolls averaged monthly job gains of 202,000 as compared to 151,000 and 183,000 in the first six months of 2012 and 2011, respectively. We believe another healthy sign that the economy is returning to a more normal condition is that interest rates have been moving higher since the month of May. In our view, this can be attributed to higher borrowing needs by the private sector and money moving out of U.S. Treasury securities into the stock market. The dramatic drop in gold prices is another indication to us that there is less fear in the marketplace and confidence in the economy and the financial markets is increasing. The price of gold peaked in the fall of 2011 at $1,920 per ounce and at the time of this writing has fallen to $1,274 per ounce. BF is managed for long term results. Our team continues to employ a value oriented investment philosophy that attempts to uncover and invest in companies selling below their intrinsic worth. This approach often results in investment selections that are out-of-favor with other institutional investors or businesses that are obscure and not widely followed by most security analysts. In our opinion, this contrarian philosophy offers our shareholders the opportunity for significant upside potential over the long term with less risk than many other investment strategies. Thank you for your participation in BF and for your continued confidence in our work. Sincerely, The Killen Group, Inc. 5 Fund Performance for Periods Ended 6/30/13 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Fund 28.98% 10.93% 11.68% Performance data quoted represents past performance. Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The expense ratio for Berwyn Fund for the year ended 12/31/12, as reflected in BF’s prospectus, was 1.20%. Returns are net of all expenses, advisory fees and commission charges and include the reinvestment of BF’s dividends. All index returns referred to herein also include the reinvestment of dividends. The returns shown do not reflect the deduction of taxes a shareholder may pay on the redemption of Fund shares or Fund distributions. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 6 THE BERWYN FUNDS 2013 Semi-Annual Report Berwyn Income Fund a series of The Berwyn Funds July 30, 2013 Dear Berwyn Income Fund Shareholder: The total return to shareholders of the Berwyn Income Fund (BIF) for the second quarter of 2013 was 2.53 percent. A dividend of $0.07 per share was paid from net investment income, down from the $0.10 paid in last year’s second quarter but slightly greater than this year’s first quarter’s dividend of $0.0675. For the quarter, BIF bested the total returns of its two reference bond indices, the Citigroup Broad Investment Grade Bond Index (-2.28 percent) and the Merrill Lynch High Yield Master II Index (-1.35 percent). The fund also fared better than its third reference index, the Lipper Income Fund Index (-0.84 percent) which, like BIF, has an equity component. For the six months ended June 30, 2013, BIF recorded a total return of 5.32 percent, outperforming the Citigroup Broad Investment Grade Bond Index, which declined 2.46 percent, and the Merrill Lynch High Yield Master II Index, whose total return was 1.50 percent. BIF also beat the Lipper Income Fund Index, which had a six month total return of 2.85 percent. BIF registered its best quarter in terms of relative performance since the depths of the recession in late 2008 and early 2009. Most of the fund’s equity holdings outperformed the broad equity indices. Another contributor to BIF’s positive relative performance was a sharp rise in interest rates during the quarter that placed downward pressure on bond prices. For example, the benchmark 30-year Treasury bond declined in price over 5 percent for the quarter. As a consequence, many bond mutual funds and bond exchange-traded funds faced heavy redemptions by investors, exacerbating the decline. Income-sensitive stocks also sold off as the real estate investment trust (REIT) and utilities sectors fell by more than 3 percent each. BIF remained underweighted in longer duration bonds, with relatively high cash reserves, due to the greater than normal perceived risk in interest rate sensitive fixed income securities. As a result, the performance of BIF’s bond portfolio was essentially flat during the quarter on a total return basis. 7 There are three simple, yet powerful, concepts that we attempt to leverage through our investment process. First, we are willing to be contrarian. Secondly, we take a long-term perspective. Thirdly, we generate all of our investment research internally. Our value-based research process tends to gravitate towards unpopular, out-of-favor companies. Our focus on the long-term allows us to take advantage of the market’s tendency to make pricing mistakes in the short-term. Our research process is time-consuming and laborious, but results in greater clarity of thought and conviction, looking beyond the typical three month earnings cycle. This short-term viewpoint that so dominates Wall Street can even infect corporate management. The pressure to “make the number,” achieving or exceeding the consensus quarterly earnings estimates, can result in short-sighted decisions on the part of management. The ability to see beyond immediate issues or earnings shortfalls is critical, in our opinion, to corporate management and investors alike. A longer term perspective emphasizes the enduring qualities of a business while de-emphasizing its short-term stock price movements. As if to reinforce this point, during the past three months two of BIF’s longer term equity holdings, Met-Pro Corp. and Methode Electronics, Inc., performed particularly well, each posting gains in excess of 30 percent. Met-Pro was originally purchased in November, 2009 at a price close to $9. It manufactures product recovery, pollution control and fluid handling equipment. With a strong balance sheet and effective change in corporate strategy, we believed that Met-Pro provided an excellent total return opportunity. After three and a half years, our patience was rewarded as Met-Pro announced during the second quarter that it will be acquired by a competitor for a price of $13.75. Met-Pro’s stock spiked on the news and closed the quarter up 31 percent. The fund has owned Methode Electronics, Inc. (MEI) for over seven years, initially purchasing its stock at a price of $9.95. A mid-level automotive supplier, the company shifted its focus shortly before our purchase, aspiring to be a high quality supplier capable of producing patentable products and technologies for the automotive, consumer appliance and industrial manufacturing industries. This effort was temporarily thwarted by the weak economy and one of the worst automotive slowdowns since the Great Depression. MEI’s stock price fell to less than $3 per share in March, 2009. With a conviction based on MEI’s solid balance sheet and management team, we bought additional shares. Now that the auto market has recovered, MEI’s business and stock price have bounced back strongly. The company has signed major contracts with Ford and GM valued in the hundreds of millions of dollars. During the second quarter, MEI rose nearly 33 percent and subsequently hit a 13-year high price of $19.51 in early July. Additional positive stock contributors this quarter included Harman International Industries, up 22 percent, Microsoft Corp., up 22 percent, and Hartford Financial Services Group, up 20 percent. Over the past few years, BIF has held a higher than normal cash position. The majority of this cash stemmed from our inability to find value in the fixed income market. While many asked why we would hold cash yielding near zero percent, we questioned the sanity of buying long duration bonds yielding little more than 2 percent. In our view, buying such bonds would be analogous to locking in failure; accepting too little return and assuming too much risk. In a move aimed at further reducing interest rate risk, the composition of BIF’s fixed income portfolio was shifted over the past several years towards more equity sensitive convertible bonds and away from more interest rate 8 sensitive Treasury, Agency and corporate bonds. Convertible bonds possess higher potential upside than traditional, non-convertible bonds when interest rates are low. For example, two of BIF’s largest fixed income holdings, Illumina 0.25 percent bonds of 3/15/2016 and Omnicare 4 percent preferred stock of 6/15/2033, each rallied more than 12 percent last quarter. As interest rates moved higher in the second quarter, the value of having cash, shorter duration bonds and convertible bonds helped the fund outperform. The fund was not without its laggards in the second quarter. In the past year, few sectors of the market were as out of favor as Basic Materials. With global GDP moderating recently, the prices of commodities related to steel production, namely coal and iron ore, declined precipitously. The three worst equity performers in the fund were each down at least 10 percent and were either a materials- or commodity-related company. Peabody Energy declined 22 percent, Joy Global was down 18 percent and Cliffs Natural Resources fell 11 percent. Despite the possibility of further price declines, we believe that, looking forward several years, the potential upside outweighs the risk in these securities. In BIF’s fixed income portfolio, the worst performing holding was the Hospira 5.6 percent bonds of 9/15/2040. In addition to the negative price effect due to the rise in interest rates, this bond suffered a credit downgrade by Moody’s to Ba1, leading to a 17 percent price decline. Despite the downgrade, we remain positive on the company and took advantage of the selloff to add to our position, securing a yield to maturity of over 7%. BIF closed the quarter with 29.3 percent of its net assets in common stocks, 49.0 percent in fixed income securities (including 25 percent in convertible securities) and 21.7 percent in cash reserves, including money market funds. Although the level of cash reserves changed little over the course of the quarter, significant trading activity occurred. Nine new preferred stock positions were initiated following the selloff in Treasuries. We also added to several existing fixed income holdings and bought four new positions. Offsetting the money we invested, five fixed income holdings either matured, were called or were put back to the issuing company. We also sold one bond position. In the equity portfolio, we initiated seven new common stock positions while completely selling four holdings. BIF’s objective is to provide current income while seeking to preserve capital by taking, in the opinion of the advisor, reasonable investment risks. Although our interpretation of “reasonable risk” may lead the fund to underperform in certain periods, over the longer term we believe that we can provide solid returns while limiting volatility. This is a goal that has been elusive to many over sustained periods, but we believe that our investment process and discipline can produce such results. BIF’s total assets ended the quarter at $1.55 billion. We remain mindful of our responsibility to our shareholders and believe our strategy will provide superior results over the long term. Our team is working hard and we believe that your trust in our ability will be rewarded in the years ahead. Very truly yours, The Killen Group, Inc. 9 Fund Performance for Periods Ended 6/30/13 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Income Fund 10.71% 9.04% 7.44% Performance data quoted represents past performance. Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BIF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The expense ratio for Berwyn Income Fund for the year ended 12/31/12, as reflected in BIF’s prospectus, was 0.68%. Returns are net of all expenses, advisory fees and commission charges and include the reinvestment of BIF’s dividends. All index returns referred to herein also include the reinvestment of dividends. The returns shown do not reflect the deduction of taxes a shareholder may pay on the redemption of Fund shares or Fund distributions. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 10 11 THE BERWYN FUNDS 2013 Semi-Annual Report Berwyn Cornerstone Fund a series of The Berwyn Funds July 30, 2013 Dear Berwyn Cornerstone Fund Shareholder: For the quarter ended June 30, 2013, Berwyn Cornerstone Fund (BCF) produced a total return of 5.44%. The fund’s primary benchmarks, the S&P 500 Index and S&P 400 Mid-Cap Index, returned 2.91% and 1.00%, respectively, for the second quarter. For the six months ended June 30, 2013, BCF generated a total return of 16.77% versus total returns of 13.82% for the S&P 500 Index and 14.59% for the S&P 400 Mid-Cap Index. BCF recorded strong performance for the quarter and the first half. Mirroring the general economy, the more economically sensitive areas of the portfolio, such as consumer discretionary, technology and industrials stocks, all showed strength over the first six months. BCF’s consumer discretionary stocks, in particular, had strong returns and this was the best performing sector of the fund for the first half of the year. As the general economy has moved higher, sustaining upward momentum in job creation and Gross Domestic Product (GDP) growth, there has nevertheless been a seemingly endless string of headlines that would imply economic growth is slowing. Despite the lack of a budget agreement in the U.S., evidence that the Chinese economy’s growth rate is slowing and lingering economic issues in Europe, corporate earnings growth remains solid. Late in the second quarter, hints that the Federal Reserve Board (FRB) was contemplating reducing its unprecedented level of monetary stimulus through bond purchases caught the markets by surprise. The essence of the FRB’s leak was that it was considering “tapering” its purchases of Treasury and mortgage bonds at some indeterminate point in the future. Since the recession of 2008, a primary objective of the FRB has been to drive down interest rates at all points along the yield curve, first by lowering short-term rates and later by purchasing longer maturity bonds to drive down long-term rates. Combine 12 this with investors’ unwillingness to commit capital to riskier asset classes, such as stocks, and the result has been record low interest rates for borrowers and low yields for investors. As the economy has recovered from the brink of depression in 2008 and 2009, two related questions have been: when can the FRB reduce its bond purchases and how would investors react to such an eventuality? The textbook response to the first question is that rising interest rates are a negative for the economy and for the stock market. Another, somewhat contrarian, possibility is that today’s low yield environment is so abnormal that an increase in rates would be seen as a sign of confidence in the economy and thus be good for stocks. While it is hard to predict how this will play out longer term, the initial reaction by investors has been to move capital out of the bond market, causing yields to rise. So far that money seems to have flowed into stocks, with many stock indices hitting all-time highs shortly after the end of the first half of the year. If this were to continue and economic growth improves, we believe that it is possible higher interest rates could actually turn out to be a positive for stock investors, implying higher confidence in the general economy and the ability of companies to not only generate earnings, but also top line growth. Regardless of the various scenarios involving these macro factors, we remain focused on evaluating individual companies and their stock market valuations to determine where best to allocate shareholders’ capital. The first step in that process involves examining the quality and direction of a company’s earnings. In the first half of the year, earnings have been strong for most of the companies in which we are invested. Margins, cash flows and returns on capital have all been increasing over the past few years and remain at healthy levels. The next step we consider is the valuation of the company as a business by the marketplace. As the market has recovered and stock prices have risen over the past several years, valuations have increased. In our first quarter letter, we noted that it was possible that the market could pause in its advance or pull back in the short-term. While this did not occur, the concern that higher valuations could lead to a short-term pause remains. Most companies remain, in our opinion, at fair to slightly over-priced valuation (price-to-earnings) levels given their current sales and earnings. However, in the current low interest rate environment, high valuations may become the rule. From a portfolio management standpoint, today’s valuations have created an environment that still allows us to find attractive investment opportunities but has also resulted in some trimming and selling of positions where valuations have risen to the point that they are, in our opinion, no longer compelling. In the first half of the year we sold our positions in Dell, IBM and Pfizer while cutting back our investments in several other companies, including JPMorgan Chase, Johnson & Johnson, HCC Insurance, 3M Co. and Unum. We also established several new positions during the first six months of 2013. In some instances, we built full weightings in the new holdings, while in others we bought only partial positions. Pitney Bowes, Xerox Corp., FLIR Systems, Allegheny Technologies, CA, Inc. and Corning were added during the first two quarters. In cases where we have taken partial positions, we are waiting for a market pullback to buy the remainder at lower prices. 13 As mentioned, the biggest contributors to performance in the first six months came from the economically cyclical areas. Our top performers included Gap, Inc., up 35.0%, Thor Industries, up 32.6%, Harman International, up 22.2%, and Ford Motor, up 21.2%, all Consumer Discretionary stocks. In the Industrials and Information Technology sectors we saw strong performances from companies such as Microsoft, up 31.1%, and Jacobs Engineering, up 29.8%. Financial stocks, which had hurt the fund in previous years, also helped performance in the first half with Unum, up 42.6%, Wells Fargo, up 21.6%, and JPMorgan Chase, up 20.6%, contributing to BCF’s return. The weakest sector of the portfolio continued to be Basic Materials, where Alcoa, down 9.3%, and Nucor, up 2.0%, showed negative to flat performance in a rising market environment. While we have recently reduced our Alcoa position, we believe the exposure we have to Basic Materials can contribute positively moving forward. At the close of the second quarter, the fund was positioned with higher weightings in the Information Technology (22.8%), Financials (19.8%) and Consumer Discretionary (16.1%) sectors. Consumer Staples (0.9%) is significantly underweighted and we have found no attractive situations in either Telecommunication Services or Utilities. Cash was at a low 2.4% level as of June 30, 2013 as a result of our new investments. While we are pleased with the fund’s first half performance, we will continue to seek to add value for shareholders in the second half of the year. We will be vigilant in regards to reducing portfolio risk, where appropriate, while also investing capital in attractive situations as provided by the market. As always, we appreciate the support of our shareholders. Very truly yours, The Killen Group, Inc. 14 Fund Performance for Periods Ended 6/30/13 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Cornerstone Fund 25.66% 6.68% 7.09% Performance data quoted represents past performance. Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BCF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The total and net expense ratios for Berwyn Cornerstone Fund for the year ended 12/31/12, as reflected in BCF’s prospectus, were 1.90% and 1.26%, respectively. The Advisor has contractually agreed until at least May 1, 2014 to waive management fees and/or reimburse other operating expenses so that BCF’s total annual operating expenses (excluding Acquired Fund Fees and Expenses) do not exceed 1.25% of its average daily net assets. Fee waivers and/or expense reimbursements by the Advisor have positively impacted BCF’s performance. Without such waivers and/or reimbursements, performance would have been lower. Returns are net of all expenses, advisory fees and commission charges and include the reinvestment of BCF’s dividends. All index returns referred to herein also include the reinvestment of dividends. The returns shown do not reflect the deduction of taxes a shareholder may pay on the redemption of Fund shares or Fund distributions. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 15 BERWYN FUND SCHEDULE OF INVESTMENTS June 30, 2013 (Unaudited) COMMON STOCKS — 95.9% Shares Value CONSUMER DISCRETIONARY — 19.0% AUTO COMPONENTS — 2.7% Spartan Motors, Inc.# $ AUTOMOBILES — 2.6% Winnebago Industries, Inc.+ HOTELS, RESTAURANTS & LEISURE — 2.3% Ruth's Hospitality Group, Inc. WMS Industries, Inc.+ HOUSEHOLD DURABLES — 2.3% Hooker Furniture Corp.# LEISURE EQUIPMENT & PRODUCTS — 2.5% LeapFrog Enterprises, Inc.+ SPECIALTY RETAIL — 4.0% bebe stores, inc. Genesco, Inc.+ Jos. A. Bank Clothiers, Inc.+ TEXTILES, APPAREL & LUXURY GOODS — 2.6% Crocs, Inc.+ CONSUMER STAPLES — 2.3% FOOD PRODUCTS — 2.3% Sanderson Farms, Inc. ENERGY — 6.7% ENERGY EQUIPMENT & SERVICES — 4.5% Gulf Island Fabrication, Inc. Newpark Resources, Inc.+ OIL, GAS & CONSUMABLE FUELS — 2.2% Evolution Petroleum Corp.+ VAALCO Energy, Inc.+ FINANCIALS — 10.0% COMMERCIAL BANKS — 2.4% City Holding Co. 16 BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 95.9% (Continued) Shares Value FINANCIALS — 10.0% (Continued) INSURANCE — 5.1% Hallmark Financial Services, Inc.# + $ Horace Mann Educators Corp. THRIFTS & MORTGAGE FINANCE — 2.5% Dime Community Bancshares, Inc. HEALTH CARE — 0.2% LIFE SCIENCES TOOLS & SERVICES — 0.2% Cambrex Corp.+ INDUSTRIALS — 26.8% BUILDING PRODUCTS — 2.9% AAON, Inc. COMMERCIAL SERVICES & SUPPLIES — 9.5% Ennis, Inc. Knoll, Inc. McGrath RentCorp US Ecology, Inc. CONSTRUCTION & ENGINEERING — 2.3% Granite Construction, Inc. ELECTRICAL EQUIPMENT — 2.6% Encore Wire Corp. MACHINERY — 5.3% Graham Corp. Tennant Co. MARINE — 2.4% Diana Shipping, Inc.+ TRADING COMPANIES & DISTRIBUTORS — 1.8% Houston Wire & Cable Co. INFORMATION TECHNOLOGY — 22.3% COMMUNICATIONS EQUIPMENT — 0.2% ADTRAN, Inc. 17 BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 95.9% (Continued) Shares Value INFORMATION TECHNOLOGY — 22.3% (Continued) COMPUTERS & PERIPHERALS — 2.6% Synaptics, Inc.+ $ ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 8.0% Methode Electronics, Inc. Plexus Corp.+ ScanSource, Inc.+ IT SERVICES — 2.7% Unisys Corp.+ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 6.9% Advanced Energy Industries, Inc.+ Micrel, Inc. Rudolph Technologies, Inc.+ SOFTWARE — 1.9% VASCO Data Security International, Inc.+ MATERIALS — 6.7% CHEMICALS — 5.6% KMG Chemicals, Inc. Landec Corp.+ METALS & MINING — 1.1% Olympic Steel, Inc. TELECOMMUNICATION SERVICES — 1.9% DIVERSIFIED TELECOMMUNICATION SERVICES — 1.9% Vonage Holdings Corp.+ TOTAL COMMON STOCKS (Cost $310,137,395) $ 18 BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 4.2% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.03% ^ (Cost $16,973,183) $ TOTAL INVESTMENTS AT VALUE — 100.1% (Cost $327,110,578) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.1%) ) NET ASSETS — 100.0% $ # The Fund owned 5% or more of the company’s outstanding voting shares thereby making the company an affiliated company as that term is defined in the Investment Company Act of 1940 (Note 5). + Non-income producing security. ^ The rate shown is the 7-day effective yield as of June 30, 2013. See Accompanying Notes to Financial Statements. 19 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS June 30, 2013 (Unaudited) COMMON STOCKS — 29.3% Shares Value CONSUMER DISCRETIONARY — 3.4% AUTOMOBILES — 0.8% Ford Motor Co. $ HOUSEHOLD DURABLES — 2.2% Harman International Industries, Inc. Newell Rubbermaid, Inc. SPECIALTY RETAIL — 0.4% Chico's FAS, Inc. CONSUMER STAPLES — 0.8% FOOD & STAPLES RETAILING — 0.5% SYSCO Corp. PERSONAL PRODUCTS — 0.3% Avon Products, Inc. ENERGY — 2.3% ENERGY EQUIPMENT & SERVICES — 1.0% Tidewater, Inc. OIL, GAS & CONSUMABLE FUELS — 1.3% Chesapeake Energy Corp. Peabody Energy Corp. FINANCIALS — 4.0% COMMERCIAL BANKS — 0.6% Huntington Bancshares, Inc. DIVERSIFIED FINANCIAL SERVICES — 0.7% JPMorgan Chase & Co. INSURANCE — 2.7% Aflac, Inc. Hartford Financial Services Group, Inc. HCC Insurance Holdings, Inc. HEALTH CARE — 1.8% HEALTH CARE PROVIDERS & SERVICES — 1.0% Omnicare, Inc. 20 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 29.3% (Continued) Shares Value HEALTH CARE — 1.8% (Continued) PHARMACEUTICALS — 0.8% GlaxoSmithKline PLC - ADR $ INDUSTRIALS — 5.1% COMMERCIAL SERVICES & SUPPLIES — 3.9% Ennis, Inc.# Pitney Bowes, Inc. US Ecology, Inc. MACHINERY — 1.2% Joy Global, Inc. Met-Pro Corp. INFORMATION TECHNOLOGY — 9.6% COMMUNICATIONS EQUIPMENT — 1.4% Nokia Corp. - ADR+ ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 4.1% Corning, Inc. FLIR Systems, Inc. Methode Electronics, Inc. OFFICE ELECTRONICS — 1.1% Xerox Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 1.2% Intel Corp. SOFTWARE — 1.8% CA, Inc. Microsoft Corp. MATERIALS — 1.4% CHEMICALS — 0.6% Mosaic Co. (The) METALS & MINING — 0.8% Cliffs Natural Resources, Inc. 21 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 29.3% (Continued) Shares Value UTILITIES — 0.9% ELECTRIC UTILITIES — 0.9% Exelon Corp. $ TOTAL COMMON STOCKS (Cost $395,301,179) $ PREFERRED STOCKS — 7.9% Shares Value ENERGY — 1.1% OIL, GAS & CONSUMABLE FUELS — 1.1% Chesapeake Energy Corp. - CV $ Chesapeake Energy Corp. - 144A - CV FINANCIALS — 2.3% CAPITAL MARKETS — 0.1% Affiliated Managers Group, Inc., 6.375% COMMERCIAL BANKS — 0.5% Wells Fargo & Co. - Series N Wells Fargo & Co. - Series P DIVERSIFIED FINANCIAL SERVICES — 0.4% JPMorgan Chase & Co. - Series P REAL ESTATE INVESTMENT TRUSTS (REIT) — 1.3% Alexandria Real Estate Equity, Inc. - Series D - CV First Industrial Realty Trust - Series K Kimco Realty Corp. - Series J Kimco Realty Corp. - Series K Public Storage - Series V Ramco-Gershenson Properties Trust - Series D - CV HEALTH CARE — 1.9% HEALTH CARE PROVIDERS & SERVICES — 1.9% Omnicare Capital Trust II - Series B - CV INDUSTRIALS — 0.4% COMMERCIAL SERVICES & SUPPLIES — 0.2% Pitney Bowes, Inc., 5.25% Pitney Bowes, Inc., 6.70% 22 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) PREFERRED STOCKS — 7.9% (Continued) Shares Value INDUSTRIALS — 0.4% (Continued) MACHINERY — 0.2% Stanley Black & Decker, Inc., 5.75% $ MATERIALS — 2.2% METALS & MINING — 2.2% Cliffs Natural Resources, Inc. - Series A - CV TOTAL PREFERRED STOCKS (Cost $122,010,993) $ CORPORATE BONDS — 41.1% Par Value Value CONSUMER DISCRETIONARY — 10.7% DIVERSIFIED CONSUMER SERVICES — 0.3% Service Corp. International, 7.50%, due 04/01/27 $ $ HOTELS, RESTAURANTS & LEISURE — 1.5% Ruby Tuesday, Inc., 7.625%, due 05/15/20 HOUSEHOLD DURABLES — 3.0% D.R. Horton, Inc., 6.125%, due 01/15/14 D.R. Horton, Inc., 5.625%, due 09/15/14 D.R. Horton, Inc., 5.25%, due 02/15/15 D.R. Horton, Inc., 5.625%, due 01/15/16 D.R. Horton, Inc., 6.50%, due 04/15/16 Ethan Allen Global, Inc., 5.375%, due 10/01/15 LEISURE EQUIPMENT & PRODUCTS — 0.4% Brunswick Corp., 7.125%, due 08/01/27 MULTI-LINE RETAIL — 2.0% Family Dollar Stores, Inc., 5.00%, due 02/01/21 SPECIALTY RETAIL — 3.5% Best Buy Co., Inc., 3.75%, due 03/15/16 Best Buy Co., Inc., 5.50%, due 03/15/21 Woolworth Corp., 8.50%, due 01/15/22 CONSUMER STAPLES — 4.0% BEVERAGES — 0.9% Molson Coors Brewing Co., 2.50%, due 07/30/13 CV 23 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS — 41.1% (Continued) Par Value Value CONSUMER STAPLES — 4.0% (Continued) FOOD PRODUCTS — 3.1% Archer-Daniels-Midland Co., 0.875%, due 02/15/14 CV $ $ ENERGY — 1.8% OIL, GAS & CONSUMABLE FUELS — 1.8% Chesapeake Energy Corp., 2.75%, due 11/15/35 CV Peabody Energy Corp., 4.75%, due 12/15/41 CV FINANCIALS — 1.1% REAL ESTATE INVESTMENT TRUSTS (REIT) — 1.1% Health Care REIT, Inc., 4.95%, due 01/15/21 HEALTH CARE — 6.7% HEALTH CARE EQUIPMENT & SUPPLIES — 0.9% Teleflex, Inc., 6.875%, due 06/01/19 HEALTH CARE PROVIDERS & SERVICES — 1.2% Hanger Orthopedic Group, Inc., 7.125%, due 11/15/18 LIFE SCIENCES TOOLS & SERVICES — 3.1% Illumina, Inc., 144A, 0.25%, due 03/15/16 CV PHARMACEUTICALS — 1.5% Hospira, Inc., 5.60%, due 09/15/40 INDUSTRIALS — 6.9% AEROSPACE & DEFENSE — 2.1% L-3 Communications Holdings, Inc., 3.00%, due 08/01/35 CV COMMERCIAL SERVICES & SUPPLIES — 2.2% Deluxe Corp., Series B, 5.125%, due 10/01/14 Deluxe Corp., 7.00%, due 03/15/19 ELECTRICAL EQUIPMENT — 2.6% General Cable Corp., 0.875%, due 11/15/13 CV INFORMATION TECHNOLOGY — 9.3% COMMUNICATIONS EQUIPMENT — 1.8% Nokia Corp., 5.375%, due 05/15/19 Nokia Corp., 6.625%, due 05/15/39 24 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS — 41.1% (Continued) Par Value Value INFORMATION TECHNOLOGY — 9.3% (Continued) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 0.1% Anixter, Inc., 5.95%, due 03/01/15 $ $ IT SERVICES — 1.9% WEX, Inc., 144A, 4.75%, due 02/01/23 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 1.9% Lam Research Corp., 0.50%, due 05/15/16 CV SOFTWARE — 3.6% Cadence Design Systems, Inc., 1.50%, due 12/15/13 CV TIBCO Software, Inc., 2.25%, due 05/01/32 CV MATERIALS — 0.3% METALS & MINING — 0.3% Alcoa, Inc., 5.87%, due 02/23/22 UTILITIES — 0.3% GAS UTILITIES — 0.3% Suburban Propane Partners, L.P., 7.375%, due 03/15/20 TOTAL CORPORATE BONDS (Cost $621,511,012) $ 25 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 22.6% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%^ $ Fidelity Institutional Money Market Portfolio - Select Class, 0.03%^ Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.02%^ Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.01%^ TOTAL MONEY MARKET FUNDS (Cost $352,035,709) $ TOTAL INVESTMENTS AT VALUE — 100.9% (Cost $1,490,858,893) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.9%) ) NET ASSETS — 100.0% $ ADR - American Depositary Receipt. CV - Convertible Security. 144A - This is a restricted security that was sold in a transaction exempt from Rule 144A of the Securities Act of 1933. This security may be sold in transactions exempt from registration, normally to qualified institutional buyers. # The Fund owned 5% or more of the company’s outstanding voting shares thereby making the company an affiliated company as that term is defined in the Investment Company Act of 1940 (Note 5). + Non-income producing security. ^ The rate shown is the 7-day effective yield as of June 30, 2013. See Accompanying Notes to Financial Statements. 26 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS June 30, 2013 (Unaudited) COMMON STOCKS — 97.6% Shares Value CONSUMER DISCRETIONARY — 16.1% AUTOMOBILES — 7.2% Ford Motor Co. $ Thor Industries, Inc. HOUSEHOLD DURABLES — 3.5% Harman International Industries, Inc. SPECIALTY RETAIL — 5.4% Best Buy Co., Inc. Chico's FAS, Inc. Gap, Inc. (The) Lowe's Cos., Inc. CONSUMER STAPLES — 0.9% PERSONAL PRODUCTS — 0.9% Avon Products, Inc. ENERGY — 11.5% ENERGY EQUIPMENT & SERVICES — 6.2% Helmerich & Payne, Inc. Tidewater, Inc. OIL, GAS & CONSUMABLE FUELS — 5.3% Chevron Corp. Suncor Energy, Inc. FINANCIALS — 19.7% CAPITAL MARKETS — 3.0% Bank of New York Mellon Corp. (The) COMMERCIAL BANKS — 3.5% Wells Fargo & Co. DIVERSIFIED FINANCIAL SERVICES — 3.4% JPMorgan Chase & Co. INSURANCE — 9.0% Chubb Corp. (The) HCC Insurance Holdings, Inc. 27 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 97.6% (Continued) Shares Value FINANCIALS — 19.7% (Continued) INSURANCE — 9.0% (Continued) Unum Group $ THRIFTS & MORTGAGE FINANCE — 0.8% New York Community Bancorp, Inc. HEALTH CARE — 5.5% PHARMACEUTICALS — 5.5% Abbott Laboratories GlaxoSmithKline PLC - ADR Johnson & Johnson INDUSTRIALS — 12.4% COMMERCIAL SERVICES & SUPPLIES — 2.5% Pitney Bowes, Inc. CONSTRUCTION & ENGINEERING — 3.4% Jacobs Engineering Group, Inc.+ INDUSTRIAL CONGLOMERATES — 1.5% 3M Co. MACHINERY — 5.0% Dover Corp. Lincoln Electric Holdings, Inc. INFORMATION TECHNOLOGY — 22.8% COMMUNICATIONS EQUIPMENT — 5.7% ADTRAN, Inc. Nokia Corp. - ADR+ COMPUTERS & PERIPHERALS — 0.9% Hewlett-Packard Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 6.3% Corning, Inc. FLIR Systems, Inc. Itron, Inc.+ OFFICE ELECTRONICS — 1.4% Xerox Corp. 28 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 97.6% (Continued) Shares Value INFORMATION TECHNOLOGY — 22.8% (Continued) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 2.7% Intel Corp. $ SOFTWARE — 5.8% CA, Inc. Microsoft Corp. MATERIALS — 8.7% METALS & MINING — 8.7% Alcoa, Inc. Allegheny Technologies, Inc. Nucor Corp. Reliance Steel & Aluminum Co. TOTAL COMMON STOCKS (Cost $13,207,548) $ MONEY MARKET FUNDS — 2.4% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.03% ^ (Cost $401,878) $ TOTAL INVESTMENTS AT VALUE — 100.0% (Cost $13,609,426) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.0%)* ) NET ASSETS — 100.0% $ ADR - American Depositary Receipt. + Non-income producing security. ^ The rate shown is the 7-day effective yield as of June 30, 2013. * Percentage rounds to greater than (0.1%). See Accompanying Notes to Financial Statements. 29 THE BERWYN FUNDS STATEMENTS OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Assets Investments in Securities: Unaffiliated Investments, At Market Value (Cost $300,931,894, $1,466,888,578 and $13,609,426 for Berwyn Fund, Berwyn Income Fund and Berwyn Cornerstone Fund, respectively) (Note 2) $ $ $ Affiliated Investments, At Market Value (Cost $26,178,684, $23,970,315 and $– for Berwyn Fund, Berwyn Income Fund and Berwyn Cornerstone Fund, respectively) (Notes 2 and 5) — Receivables: Dividends and Interest Investment Securities Sold — Fund Shares Sold Other Assets Total Assets Liabilities Payables: Investment Securities Purchased Fund Shares Redeemed — Accrued Investment Advisory Fees (Note 5) — Accrued Administration Fees (Note 5) Other Accrued Expenses and Liabilities Total Liabilities Net Assets $ $ $ Net Assets Consist of: Paid-in Capital $ $ $ Accumulated Net Investment Income (Loss) ) Accumulated Net Realized Gains From Security Transactions Net Unrealized Appreciation on Investment Securities Net Assets $ $ $ Shares of Beneficial Interest Outstanding (No Par Value, Unlimited Authorized) Net Asset Value and Offering Price Per Share $ $ $ Minimum Redemption Price Per Share (Note 2) $ $ $ See Accompanying Notes to Financial Statements. 30 THE BERWYN FUNDS STATEMENTS OF OPERATIONS Six Months Ended June 30, 2013 (Unaudited) BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Investment Income Dividends from Unaffiliated Issuers $ $ $ Dividends from Affiliated Issuers — — Foreign Withholding Taxes on Dividends — — ) Interest — — Total Investment Income Expenses Investment Advisory Fees (Note 5) Administration Fees (Note 5) Registration and Filing Fees Postage and Supplies Custodian and Bank Service Fees Trustees’ Fees and Expenses (Note 5) Shareholder Report Printing Professional Fees Insurance Compliance Service Fees (Note 5) Other Expenses Total Expenses Before Fee Waivers by Advisor Less Fees Waived by Advisor (Note 5) — — ) Net Expenses Net Investment Income (Loss) ) Realized and Unrealized Gains (Losses) on Investments Net Realized Gains from Sales of Unaffiliated Investment Securities Net Realized Gains (Losses) from Sales of Affiliated Investment Securities ) — Net Change in Net Unrealized Appreciation (Depreciation) on Unaffiliated Investment Securities Net Change in Net Unrealized Appreciation (Depreciation) on Affiliated Investment Securities — Net Realized and Unrealized Gains on Investments Net Increase in Net Assets Resulting from Operations $ $ $ See Accompanying Notes to Financial Statements. 31 THE BERWYN FUNDS STATEMENTS OF CHANGES IN NET ASSETS BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Six Months Ended 6/30/13 (Unaudited) Year Ended 12/31/12 Six Months Ended 6/30/13 (Unaudited) Year Ended 12/31/12 Six Months Ended 6/30/13 (Unaudited) Year Ended 12/31/12 Operations Net Investment Income (Loss) $ ) $ Net Realized Gains from Sales of Investment Securities Net Change in Net Unrealized Appreciation (Depreciation) on Investment Securities Net Increase in Net Assets Resulting from Operations Distributions to Shareholders From Net Investment Income — ) ) ) — ) From Realized Gains from Sales of Investment Securities — ) — ) — ) Decrease in Net Assets Resulting from Distributions to Shareholders — ) ) ) — ) Capital Share Transactions Proceeds from Shares Sold Net Asset Value of Shares Issued in Reinvestment of Distributions to Shareholders — — Proceeds from Redemption Fees Collected (Note 2) 92 Shares Redeemed ) Net Increase in Net Assets from Capital Share Transactions Total Increase in Net Assets Net Assets Beginning of Period End of Period $ Accumulated Net Investment Income (Loss) $ ) $
